In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________
           No. 02-18-00429-CV
      ___________________________

      IN RE ANDRE BERRY, Relator



             Original Proceeding
       Trial Court No. CV-2018-03912


Before Birdwell, J.; Sudderth, C.J.; and Kerr, J.
     Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

      The court has considered relator’s petition for writ of mandamus and is of the

opinion that relief should be denied. Accordingly, relator’s petition for writ of

mandamus is denied. We also lift this court’s January 9, 2019 order staying execution

of the writ of possession; that order has no further effect.

                                                       Per Curiam

Delivered: January 23, 2019




                                            2